DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 09 March 2022.
Claims 1 – 7, 10 – 16 and 19 – 24 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Gorecki (Reg. No. 38,471) on 26 April 2022.
The application has been amended as follows: 
Claims
1. (Currently Amended)  A method of implementing a performance alerting mechanism combining thresholds and historical seasonality, the method comprising:
receiving, from a host device, an IO command; 
sending, responsive to determining that the IO command cannot be serviced by memory of the host device, the [[I/O]] IO command to a storage system; and
monitoring performance of the storage system;
wherein monitoring the storage system comprises:
collecting, during a monitoring time interval, storage system performance data of that is a plurality of operational metrics of a storage system; 
comparing the collected storage system performance data with a plurality of threshold values to determine whether one or more of the plurality of operational metrics has breached its respective threshold value in the plurality of threshold values;
[[if]] determining that a first operational metric, of the plurality of operational metrics, has breached its first respective threshold of the plurality of threshold values;
responsive to determining that the first operational metric has breached the first respective threshold:
obtaining historic performance data, of the storage system, of [[for]] the first operational metric, the historic performance data is over a preceding period of time;
calculating, based on the obtained historic performance data, seasonality boundaries of the first operational metric, in [[the]] time interval in which the first respective threshold breach occurred; and 
determining that the first operational metric is outside the calculated seasonality boundaries; and
generating an alert responsive to determining that 

2. (Currently Amended)  The method of claim 1, wherein the alert contains a value of the first operational metric, the first respective [[first]] threshold [[value]], and the calculated seasonality boundaries of the first operational metric.

3. (Currently Amended)  The method of claim 1, wherein at least some 

4. (Currently Amended)  The method of claim 1, wherein the historic performance data of the first operational metric, and wherein the step of calculating the seasonality boundaries comprises decomposing the timeseries data to determine a seasonal component, a trend component, and a random component of the timeseries.

6. (Currently Amended)  The method of claim 4, wherein the seasonal component reflects periodic variation of the first operational metric.

10. (Currently Amended)  A system, comprising:
a host device and a storage system;
the host device being configured to receive an IO command, determine whether the IO command can be serviced from memory of the host device, and responsive to determining that the IO command cannot be serviced by memory of the host device, send the [[I/O]] IO command to the storage system; 
the storage system being configured to receive the IO command from the host device and respond to the IO command;
the storage system including a storage system performance monitoring system configured to collect, during a monitoring time interval, storage system performance data that is a plurality of operational metrics of the storage system, and generate reports of storage system operational metrics at [[the]] end of [[each]] the monitoring interval; and
the storage system further including a storage system management application configured to receive the reports of storage system operational metrics, and compare the collected storage system performance data with a plurality of threshold values to determine whether one or more of the plurality of operational metrics has breached its respective threshold value in the plurality of threshold values, the storage system management application further comprising control logic configured to:
if a first operational metric, of the plurality of operational metrics, has breached its first respective threshold of the plurality of threshold values:
obtain historic performance data, of the storage system, of [[for]] the first operational metric, the historic performance data is over a preceding period of time;
calculate, based on the obtained historic performance data, seasonality boundaries of the first operational metric, in [[the]] time interval in which the first respective threshold breach occurred; and 
generate an alert only when the first operational metric is outside the calculated seasonality boundaries.

11. (Currently Amended)  The system of claim 10, wherein the alert contains a value of the first operational metric, the first respective [[first]] threshold [[value]], and the calculated seasonality boundaries of the first operational metric.

12. (Currently Amended)  The system of claim 10, wherein at least some 

13. (Currently Amended)  The system of claim 10, wherein the historic performance data of the first operational metric, and wherein the control logic configured to calculate the seasonality boundaries comprises control logic configured to decompose the timeseries data to determine a seasonal component, a trend component, and a random component of the timeseries.

15. (Currently Amended)  The system of claim 13, wherein the seasonal component reflects periodic variation of the first operational metric.

19. (Currently Amended)  A method of implementing a performance alerting mechanism combining thresholds and historical seasonality, comprising:
setting a plurality of QOS metrics on a storage system by a storage system management application, the QOS metrics specifying required storage system operation parameters;
receiving, from a host device, an IO command; 
sending, responsive to determining that the IO command cannot be serviced by memory of the host device, the IO command to the storage system; and
monitoring performance of the storage system;
wherein monitoring the storage system comprises:
collecting, during a monitoring time interval, storage system performance data that is a plurality of operational metrics of [[a]] the storage system by a storage system performance monitoring system, the plurality of operational metrics including operational characteristics of physical aspects of the storage system and operational metrics of logical aspects of the storage system;
providing reports describing operation of the storage system 
comparing, by the storage system management application 
[[if]] determining that a first operational metric, of the plurality of operational metrics, has breached its first respective threshold of the plurality of threshold values;
responsive to determining that the first operational metric has breached the first respective threshold:
obtaining historic performance data, of [[for]] the storage system, of [[for]] the first operational metric, the historic performance data is over a preceding period of time;
calculating, based on the obtained historic performance data, seasonality boundaries of the first operational metric, in 
determining that the first operational metric is outside the calculated seasonality boundaries; and
generating an alert by the storage system management application responsive to determining that 

20. (Currently Amended)  The method of claim 19, wherein the alert contains a value of the first operational metric, the first respective [[first]] threshold [[value]], and the calculated seasonality boundaries of the first operational metric.

21. (Currently Amended)  The method of claim 19, wherein at least some 

22. (Currently Amended)  The method of claim 19, wherein the historic performance data of the first operational metric, and wherein the control logic configured to calculate the seasonality boundaries comprises control logic configured to decompose the timeseries data to determine a seasonal component, a trend component, and a random component of the timeseries.

23. (Currently Amended)  The method of claim 22: 
wherein the logic configured to decompose the timeseries is configured to perform a Seasonal and Trend Decomposition using Loess; and 
wherein the seasonal component reflects periodic variation of the first operational metric.

Reasons for Allowance
The claims, as amended in Examiner’s Amendment, addressed outstanding claim objections and rejections (see attached interview summary).  Since claims 1 – 7 and 10 – 16 have been indicated as allowable over prior art (see Office Action mailed 10 January 2022), claims 1 – 7 and 10 – 16, as amended in Examiner’s Amendment, are in condition for allowance.  
Newly added independent claim 19 contains the same allowable subject matter as claim 1 and thus are allowable for the same reasons as claim 1.  Claims, dependent upon independent claim 19, are also considered allowable for the same reasons as said independent claim 19.
In addition, newly identified prior art Oda (US 20160330086) also fails to teach independent claims 1, 10 and 19.  Oda teaches monitoring metrics (plurality of operational metrics) and when a metric (first operational metric) exceeds a threshold (first respective threshold), an alert (alert) is generated (see Oda Fig. 1, ¶[36-37]), wherein said alert is transmitted to network monitoring center (storage system management application) which then requests data corresponding to said alert (see Oda, ¶[38]).  However, Oda does not appear to explicitly teach said alert is generated in following manner recited in said independent claims.  
responsive to determining that the first operational metric has breached the first respective threshold:
obtaining historic performance data, of the storage system, of the first operational metric, the historic performance data is over a preceding period of time;
calculating, based on the obtained historic performance data, seasonality boundaries of the first operational metric, in time interval in which the first respective threshold breach occurred; and 
determining that the first operational metric is outside the calculated seasonality boundaries; and
generating an alert responsive to determining that only when the first operational metric is outside the calculated seasonality boundaries
Therefore, independent claims 1, 10 and 19 are also allowable over prior art Oda.  Claims, dependent upon said independent claims, are also considered allowable over prior art Oda for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139